 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCorrectional Medical Systems, Inc. and IllinoisNurses Association and Illinois State LaborRelations Board, Petitioner. Case A0-278August 31, 1990ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, DEVANEY, AND OVIATTPursuant to Section 102 98(b) of the Board'sRules and Regulations, on June 25, 1990, the Illi-nois State Labor Relations Board (ISLRB) filed apetition for an advisory opinion as to whether theBoard would assert jurisdiction over CorrectionalMedical Systems, Inc (the Company) In pertinentpart, the petition alleges that an unfair labor prac-tice proceeding involving the Company (Case NoS-CA-100) is currently pending before theISLRB,1 that the rights and/or obligations of theparties to that proceeding turn on whether theBoard would assert jurisdiction over the Company,and that this jurisdictional issue can be most expe-ditiously resolved through the Board's advisoryopinion procedures The Company, the Union, andthe American Federation of State, County, andMunicipal Employees, Council 31, AFL-CIO, asamicus cunae,2 submitted statements responding tothe ISLRB's petitionSection 102 98(b) of the Board's Rules and Regu-lations provides that any State or territorial agencyor court may petition the Board for an advisoryopinion on whether it would decline to assert juris-diction over parties then before the agency orcourt either (1) on the basis of its current stand-ards, or (2) because the employing enterprise is notwithin the jurisdiction of the National Labor Rela-tions Act Here, the petition was filed by theISLRB and specifically requests an opinion onwhether the Company is within the jurisdiction ofthe NLRA 3 Further, as fully discussed below, theISLRB has already conducted a hearing and setforth relevant factual findings concerning the juns-dictional issue, and these factual findings have beenupheld by the Illinois Appellate Court 4 Accord-' The petition indicates that the unfair labor practice charge (alleging arefusal to bargain) was actually filed by the Umon against the State ofIllinois, Departments of Central Management Services and Corrections(DOC), and that the Company subsequently intervened Aside from noti-fying the Board that it "concurs in the Petition for Advisory Opinion,"DOC has not participated in the Instant proceeding2 No party objects to AFSCME Council 31's participation as amicuscunae in this proceeding and such participation is granted3 It is undisputed that the Company satisfies the Board's current com-merce standards for asserting jurisdiction4 Although the Union insists that we review afresh the hearing recordif we decide to entertain the petition, we find that this would serve nouseful purpose Both the ISLRB and the Illinois Appellate Court havereviewed the record in the state proceeding, and both have reached es-sentially the same factual findings For us to now review the record demgly, we find that the petition was properly filedand that the jurisdictional issue raised may proper-ly be addressed through the Board's advisory opin-ion procedures 5I THE RELEVANT FACTSThe ISLRB's decision issued in July 1988, on ex-ceptions to the hearing officer's recommendedopinion and order 6 As noted by the Illinois Appel-late Court on appea1,7 the factual findmgs of thehearing officer and the ISLRB were for the mostpart similar, except that the hearing officer's find-ings were more comprehensive The court summa-rized the relevant facts as followsIt is undisputed that [the Union] is the exclu-sive bargaining representative for nurses em-ployed by the State, including nurses em-ployed by the State to work at its correctionalcenters In 1985, DOC entered into a non-bidcontract with [the Company], a private corpo-ration licensed to do business in Illinois andbased in St Louis, Missouri [The Company],described in the contract as an independentcontractor, has contracts to provide healthservices to correctional facilities in 16 states,including contracts with nine Illinois correc-tional facilities Between April 1985 and June1986, [the Company] was compensated on acost-plus plan and provided all health carestaff at [the Shawnee Correctional Center, astate facility in Vienna, Illinois], except for thehealth Care Unit Administrator, who was aDOC employee (Since July 1987, this positionhas been staffed by a [company] employee )Included among [company] staff are doctors,nurses, a dentist, psychiatrist and psychologist,a pharmacist, technicians, and clerical staffSince July 1986, the contracts have providedthat [the Company] is to be compensated onthe basis of the number of inmates at ShawneeQuarterly performance level adjustments maybe made, as determined by DOC and [theCompany] and approved by the Warden, ifthere are any deficiencies in the agreed-uponnovo and Issue Independent or contrary factual findings in this proceed-ing would simply muddy the waters•a result which both armcus and theUnion itself strenuously argue we should avoid For the purposes of thisadvisory opinion proceeding, therefore, we adopt the factual findings inthe state proceeding as our own5 The parties have not advised us, nor are we aware, of any unfairlabor practice or representation proceedings involving the parties cur-rently pending before the Board or its Regional Office6 State of Illinois, Departments of Central Management Services and Cor-rections, 4 PER! pars 2034 (IL SLRB 1988)Illinois Nurses Assn v Illinois State Labor Relations Board, 196Ill App 3d 576, 554 NE 2d 404 (Ill App Ct 1990)299 NLRB No 95 CORRECTIONAL MEDICAL SYSTEMS655staffing level All health equipment costingover $100 is owned by the State[The Company's] staff is required to repre-sent DOC with local groups [The Company]solicits, interviews, and hires the nurses DOChas the nght to approve the "initial and con-tinued employment" of nurses and sets theminimum qualifications for them, e g, Illinoislicense, one-year experience, CPR certificationwith correctional nursing experience preferredThe contract also states certain details that theinterviewer should focus on when questionmgjob applicants Prior to starting work, eachperson hired by [the Company] must pass aDOC background check (for security pur-poses) The final hiring selection is subject toDOC's approval (The [ISLRB] found thatDOC did not exercise this right but rather lim-ited its involvement to overseeing security andprofessional licensing matters )The contract also gives DOC complete dis-cretion to remove a nurse from Shawnee, al-though only [the Company] can terminate astaff member If [the Company] does notremove the nurse from Shawnee at DOC's re-quest, DOC can lock her out In one case, [theCompany] termmated a nurse after DOC con-ducted an investigation which resulted in theassistant warden requestmg her terminationNurses' personnel files must be kept at Shaw-nee, [the Company] keeps duplicate files in itsSt Louis officeDOC sets the minimum staffing and schedul-ing requirements, and specifies how manyhours a week a nurse may work, approves allhours that have been worked, and the lengthof the meal period DOC provides the mealson site (for security reasons) Requests for allabsences and overtime must be processed ac-cording to DOC requirements and proceduresDOC requires that all nurses must be evaluat-ed annually in accordance with applicablestate rules Although, in fact, [the Company]conducts the evaluations, DOC must verifythem DOC must approve all hours workedwhich must be kept on DOC timekeepingforms DOC requires all nurses to wear whiteuniforms and its identification badges whichidentify them as contractual employees Newnurses must attend 40 hours of orientationgiven [sic] by DOC at the State of IllinoisTraining Academy in Spnngfield Further,each year DOC requires all nurses to complete40 hours of in-service trainingThe contract states that nurses must complywith Administrative Regulations and Admims-trative Directives, as well as policies and pro-cedures of DOC and Shawnee The directivesfor the health care unit were written by DOCMedical Director and approved by the Direc-tor of Corrections From these directives, eachinstitution develops its own Institutional Direc-tives, at Shawnee, these were mostly writtenby a DOC employee and approved by thewarden Pursuant to these directives, the con-tract provides for a Health Care ServicesReview Committee which is made up of bothDOC and [company] administrators Its func-tion is to review inmate complaints, infirmarycare, mental health responses, health records,etc Meeting minutes are given to the wardenThe Shawnee nurse's manual "is the how-toguide for organizing, planning and administer-ing" health care, and incorporates applicabledirectives in addition to other details as tohow the work is to be performed The manualwas written by a [Company] employee, butafter DOC's approval, became the property ofDOCNurses are hired as [Company] employees[The Company] determines their pay rate andissues the checks from St Louis It providesall benefits, e g health insurance, retirementplan Vacation time, sick leave, etc are estab-lished by [the Company] Only [the Company]can transfer, promote, discipline, and terminatea nurse [The Company] pays unemploymentand workers' compensation insurance premi-ums and all required employee taxes Howev-er, the contract provides that [the Company]has a right to "seek representation and indem-nification from the Attorney General's Office"554 N E 2d at 406-407 On June 1, 1990, the Illi-nois Supreme Court denied leave to appeal the de-cision of the appellate court,8 and thus the forego-ing factual findings are appropriately consideredfinalII THE POSITIONS OF THE PARTIESBased on its factual findings, the ISLRB con-cluded that it lacked jurisdiction over the Shawneematter Applying a "degree of control" test, theISLRB found that the Company rather than theState was the employer of the nurses at Shawnee,and that the Company was not the State's "agent"within the meaning of the Illinois Public Labor Re-lations Act Both the ISLRB and the Companytake essentially the same position here, arguing that8 132 Ill 2d 545, 555 NE 2d 376 (III S Ct 1990) On July 19, 1990, theIlhnon Supreme Court further denied leave to file a motion for reconsid-eration of the order denying leave to appeal 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe State lacks sufficient control over the Shawneenurses' primary terms and conditions of employ-ment to preclude meaningful bargaining by theCompany, and that the Board and not the ISLRBtherefore has junsdiction under the standards setforth m Res-Care, Inc , 280 NLRB 670 (1986), andLong Stretch Youth Home, 280 NLRB 678 (1986)The Union and animus, on the other hand, takethe position that the Board should decline to evenentertain the ISLRB's petition for advisory opin-ion Notmg that the Illmms Appellate Court ulti-mately reversed the ISLRB's conclusions and heldthat the Company was the State's agent as a matterof law (because it was performing statutorily andconstitutionally mandated government duties, andbecause the State, while permittmg the Companyto control the nurses, retained the right and/orduty to control), the Union and amicus argue thatthe Board should defer to the court's ruling anddismiss the petition Alternatively, the Unionargues that the Board should find that the Compa-ny is exempt from NLRA jurisdictionIII ANALYSIS AND CONCLUSIONSAlthough the Board has traditionally given care-ful consideration to state law declarations and in-terpretations, in the final analysis it is Federalrather than state law which governs whether anemployer is within the Board's jurisdiction 9 Fur-ther, while the Board has in certain circumstancesdeclined to issue an advisory opinion in deferenceto state proceedmgs,1• this is not such a circum-stance Accordmgly, contrary to the urgings of theUnion and amicus, we decline to defer to the Illi-nois Appellate Court's rulmg 11As for the substantive issue presented, we fmd,m agreement with the ISLRB and the Company,that we would assert jurisdiction over the Compa-ny The Company is clearly not an exempt "politi-cal subdivision" under Section 2(2) of the ActThat exemption has historically been mterpreted toinclude only those entities that are either (1) cre-ated by the State, so as to constitute departmentsor administrative arms of the Government, or (2)administered by individuals who are responsible topublic officials or to the general electorate 12 AsSee New York Institute for the Blind, 254 NLRB 664, 665 and 667(1981) (citing NLRB v Natural Gas Utilities District of Hawkins County,402 US 600 (1971))10 See SHA Realty, 299 NLRB No 41 (July 31, 1990), and Box TreeRestaurant, 235 NLRB 926 (1978), and cases cited there (dechnmg toIssue an advisory opinion where the State had conducted a representationelection within the previous year and thus It was clear the the BoardItself would not, at that tune, entertain a representation petition amongthe same employees)"As indicated earlier, however, we will defer to the court's underly-ing factual findings for the purposes of this proceeding1• See Hawkins County, supraindicated by the court, the Company here is a pn-vate corporation doing business in several differentStates, and m fact is described as an independentcontractor in its contract with DOCNor is the Company exempt from jurisdictionunder the principles of Res-Care and Long StretchYouth Home, supra In those cases, both of whichissued the same day, the Board reaffirmed the hold-ing of National Transportation Service, 240 NLRB565 (1979), and rejected the so-called "mtimateconnection" test under which jurisdiction waswithheld if the private employer performed func-tions that were intimately related to allegedly tradi-tional government functions of the exempt entityThe Board held that the proper focus was ratheron the extent of control retained by the employerover essential terms and conditions of employmentand on the degree of control exercised by theexempt entity over the employer's labor relationspolicies, in short, on whether the employer re-tained "sufficient control over the employmentconditions of its employees to engage m meaningfulcollective bargaining" Res-Care, 280 NLRB at 674,Long Stretch Youth Home, 280 NLRB at 681-682Applying this test, the Board in Res-Care declmedjurisdiction because the exempt entity m that caseapproved the mitial wages, wage ranges, and bene-fits contained in the employer's proposed operatingbudget, and also retained the discretion, pursuantto the contractual cost-plus-fixed-fee compensationsystem, to approve or disapprove any subsequentchanges in those terms In contrast, the Board inLong Stretch Youth Home asserted jurisdiction be-cause, although the per-resident compensationsystem m that case effectively imposed a ceiling onthe employer's total operating budget, there wereno specific limits on employee compensation, i e,the employer was free to pay either more or lessthan what the exempt entity suggested m its costguidelinesBased on the facts as found in the state proceed-ing, we find the mstant case more like Long StretchYouth Home than Res-Care Thus, although theCompany used to be compensated on a cost-plusbasis, it is now compensated on a per-inmate basisby DOC Moreover, as stated by the court, theCompany determines the nurses' pay rate and pro-vides all benefits, mcludmg health insurance 13 As1• The ISLRB's complete findings concerning employee compensationwere as followsThe record reveals that the Company has sole and complete controlover the wages and fnnge benefits received by the nursing staffSalary ranges are set by the Company for each job classificationbased on surveys that It alone conducts Annual Increases are alsodetermined by the Company based on job performance evaluationsperformed by Company employees The State has no authority toContinued CORRECTIONAL MEDICAL SYSTEMS657in Long Stretch Youth Home, therefore, it is clearthat the Company retains extensive if not exclusivecontrol over employee compensation 14As outlined by the court, DOC does exercise asignificant degree of control over certain personnelpolicies such as hiring selection, staffing, schedul-recommend or review wage rates set by the Company Paychecksare issued by the Company and it pays all unemployment and work-ers' compensation insurance, withholds Income taxes and pays theemployer's portion of social security secunty tax The Company pro-vides the staff with medical, dental and life Insurance, a retirementplan, vacations and funeral and sick leave The State has no input inestablishing these benefitsThe hearing officer's findings were essentially the same as theISLRB'sThe nurses are paid pursuant to the Company's pay schedule, andtheir pay checks are on Company checks Issued out of St LouisThe nurses receive the same benefit package that the Company pro-vides its employees (health and dental plan, life Insurance, and retire-ment plan), and their right to receive paid holidays and vacations,sick leave, and leaves of absence are governed by the Company'srules In addition, the Company is responsible for paying unem-ployment and workers' compensation insurance for the nurses andwithholds their state and federal taxes and remits the monies to theappropriate federal and state agencies and pays the employer's por-tion for their social security tax14 It is this fact which primarily distinguishes this case from Correction-al Medical Systems, 289 NLRB 810 (1988), a case in which the Board de-clined to assert jurisdiction over the Company with respect to its oper-ations at an Iowa correctional facility In that case, the contract betweenthe Company and the Iowa State Penitentiary incorporated a civil rightsconsent decree which effectively limited the Company's discretion overwages and benefits, thus making that case more like Res-Caremg, and umforms However, we find that this oper-ational control would not preclude meaningful bar-gaining As indicated by the court, the control isexercised largely for security reasons, and althoughDOC could go so far as to remove a nurse fromShawnee, only the Company could actually termi-nate the nurse's employment The Board has assert-ed Junsdiction under similar circumstances in sev-eral previous cases following Res-Care and LongStretch Youth Home,' 5 and we accordingly woulddo likewise hereIn sum, we find that the Company is an employ-er within the meaning of Section 2(2) of the Act,that the Company retains sufficient control overthe Shawnee nurses' terms and conditions of em-ployment to engage in meaningful collective bar-gaining, and that it would therefore effectuate thepurposes and policies of the Act to assert Junsdic-tion over the CompanyAccordingly, the parties are advised that, basedon the facts as found in the state proceedmg, theBoard would assert Jurisdiction over the Company'5 See Koba Associates 289 NLRB 390 (1988), Old Dominion Security,289 NLRB 81 (1988), Dynaelectron Corp.  286 NLRB 302 (1987), andRustman Bus Co, 282 NLRB 152 (1986)